Citation Nr: 0713708	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-23 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for stress fracture to 
right foot.

2.  Entitlement to service connection for bilateral shin 
splints.

3.  Entitlement to service connection for cervical dysplasia.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The issues of service connection for bilateral shin splints 
and cervical dysplasia are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
incurred a stress fracture of the right foot in service, or 
that she currently has residuals therefrom.

2.  The medical evidence does not show that the veteran has 
impaired hearing in either ear as defined by VA regulation 
during service or any time thereafter.




CONCLUSIONS OF LAW

1.  Stress fracture to the right foot was not incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2006).

2.  Bilateral hearing loss was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran prior 
to each initial AOJ decision on his claims.  Subsequent 
notice was provided in July 2005.  The content of each of 
these notices fully comply with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Thus the Board finds that VA's notice 
requirements have been satisfied, and VA has satisfied its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran has not identified any treatment at a VA  medical 
facility.  The veteran provided private medical treatment 
records, but did not provide a release for VA to obtain any 
additional records although asked to do so.  The veteran was 
notified in the rating decisions, Statement of the Case and 
Supplemental Statement of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  As for the 
veteran's claims for service connection for stress fracture 
to the right foot and bilateral hearing loss, the Board finds 
that examinations were not required to be provided because 
there is no evidence that there is either a currently 
disability that may be associated with the veteran's military 
service or that the claimed conditions were incurred in 
service.  Her service medical records show no pertinent 
complaints or diagnoses of either a stress fracture of the 
right foot or bilateral hearing loss.  Furthermore, although 
alleged, the veteran has not shown a continuity of 
symptomatology since her separation from service.  The 
medical evidence does not show treatment for either her right 
foot or bilateral hearing loss.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Since there is no evidence indicating that either 
the claimed conditions currently exist or were incurred in 
service, VA was not required to provide examinations on these 
claims.  38 C.F.R. § 3.159(c)(4)(i)(C) (2006). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Stress Fracture to Right Foot

The veteran claims that she incurred a stress fracture to the 
right foot while in service.  She testified before the 
undersigned Veterans Law Judge at a hearing held in October 
2006 that she immediately began having a problem with a 
stress fracture to her right foot in January of 1983.  She 
testified that she was sent to the Army hospital for 
evaluation of her foot and underwent physical therapy.  She 
also testified that her right foot continues to bother her 
and she wears orthopedic shoes because of it.

Despite the veteran's testimony, the service medical records 
are silent for any complaint of a treatment for a stress 
fracture in the right foot.  The only treatment note related 
to the veteran's right foot is from July 1985 when the 
veteran reported to the outpatient clinic with complaints of 
bruising her right large toe.  There was bruising, swelling 
and pain of the right first toe, but circulation and 
sensation were found to be intact.  An x-ray of the right 
foot was normal.  The impression was a soft tissue injury.  
There is no separation examination because the veteran waived 
her right to one.  

The service medical records also include an examination dated 
in August 1989 for the veteran's enlistment in the California 
Army National Guard.  On a Report of Medical History 
completed by the veteran, she does not indicate any history 
of recurrent problems with her right foot.  In fact she 
specifically denied any history of foot trouble.  On 
examination, no abnormality of the foot was found.

In support of her claims, the veteran submitted private 
treatment records from August 1998 through March 2006.  A 
thorough review of these records fails to show any treatment 
for or complaints regarding any problem with the veteran's 
right foot.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
stress fracture to the right foot.  First, the medical 
evidence fails to show that the veteran was treated for a 
stress fracture to the right foot while on active duty.  
Significantly an x-ray of the right foot in July 1985 failed 
to show any abnormalities.  Second, the veteran herself 
denied any history of foot problems at her National Guard 
enlistment examination in August 1989, and no abnormalities 
were found on examination.  Finally, the medical evidence 
fails to show any current disability of the right foot.

Thus the preponderance of the evidence is against the 
veteran's claim, and the benefit of the doubt doctrine is not 
applicable.  Consequently the veteran's appeal must be 
denied.

Bilateral Hearing Loss

The veteran claims she has bilateral hearing loss related to 
her active duty service and Army National Guard service.  In 
support of her claim she submitted a copy of the results of 
an audiogram taken in August 1989 in connection with her 
enlistment examination for the California Army National 
Guard.  She testified that that test noted that she had some 
high-frequency hearing loss.

The veteran's active duty service medical records do not show 
any complaints of or treatment for bilateral hearing loss.  
The veteran waived her right to a separation examination.  
Therefore there was no testing of the veteran's hearing at 
the time of her separation from active duty.

The records from the veteran's August 1989 enlistment 
examination for the California Army National Guard includes 
the results of an audiogram.  The results of the audiogram 
indicate pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
30
25
LEFT
10
5
10
10
20

Speech recognition ability was not indicated.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (2006).  

Applying the results of the August 1989 audiogram to the 
above definition of disability for purposes of service-
connecting hearing impairment, it is clear that the results 
do not reveal that the veteran has a disability subject to 
service connection.  The Board acknowledges that this 
audiogram shows high frequency hearing loss at the 6000 Hz 
level, but, as indicated above, VA does not use the 6000 Hz 
level in defining what constitutes a disability for hearing 
impairment purposes.  Thus the fact that the veteran' had 
high frequency hearing loss at the 6000 Hz level is 
irrelevant to VA's determination.  

There is no medical evidence showing that the veteran's 
hearing loss has worsened since the August 1989 audiogram.  
Nor did the veteran testify that her hearing is worse or that 
she has sought treatment for any hearing loss.

Thus the Board finds that the medical evidence fails to show 
that the veteran currently has a disability due to impaired 
hearing as defined by VA regulation.  Because the evidence 
fails to show that the veteran has a current hearing 
disability, service connection is not warranted.  
Consequently the veteran's appeal must be denied.


ORDER

Entitlement to service connection for stress fracture to 
right foot is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.




REMAND

The Board remands the veteran's claims for service connection 
for bilateral shin splints and dysplasia for further 
development.  

The veteran's service medical records show treatment for 
bilateral shin splints between September 1984 and June 1985.  
Post-service treatment records failed to show any treatment 
for bilateral shin splints.  Rather the private treatment 
records submitted by the veteran in support of her claim show 
she was treated beginning in December 2001 for a skin 
disorder on her lower extremities, which is clearly unrelated 
to shin splints.  The veteran testified at her hearing, 
however, that she continued to have problems while serving in 
the California and then the New Mexico Army National Guard 
and was given a profile during that time.  

It does not appear that any efforts have been made to obtain 
the veteran's Army National Guard records.  Such records may 
be highly probative to the veteran's claim, and thus should 
be sought on remand.  Although inquired into at the Board 
hearing, the veteran was unable to identify the units or even 
the battalions she served in, only their locations.  Her 
representative indicated that they would submit that 
information after the hearing, but there is no record of such 
a submission currently in the claims folder.  The Board notes 
that the NGB Form 22 from the veteran's service in the 
California Army National Guard is already of record and 
indicates that she served with the HHD 340th Spt. Bn., San 
Lorenzo, CA 94588-1707 from August 1989 to August 1990.  Thus 
California's Office of the Adjutant General and/or the 
veteran's duty station should be contacted to attempt to 
obtain her records from this period of service.

There is no information, however, with regard to her serving 
in the New Mexico Army National Guard, except for the 
veteran's statements which are not of sufficient detail to 
search for her records.  Thus the veteran must first be 
contacted and asked to provide the information regarding her 
specific duty station(s) for the claimed period of service in 
the New Mexico Army National Guard.  Once that information is 
obtained, then a request should be made to New Mexico's 
Office of the Adjutant General and/or the duty station(s) for 
her records from her period of service.

Thereafter, a VA examination should be provided to determine 
whether the veteran currently has shin splints and to obtain 
an opinion as to whether any current disability is related to 
the shin splints noted in service records.

The veteran's service medical records also reveal the veteran 
had an abnormal Pap smear in September 1984 with a finding of 
the presence of dysplastic cells.  Subsequent Pap smears, 
however, failed to show the presence of dysplasia.  Post-
service private medical records indicate the veteran had an 
abnormal Pap smear in July 1998, which showed moderate 
dysplasia, and that she had a colposcopy, which also revealed 
moderate dysplasia.  In November 1998, she underwent a loop 
electrosurgical excision procedure which revealed slight 
dysplasia.

She testified at her hearing before the undersigned that she 
discussed a hysterectomy with her doctors in May 2006 because 
of her dysplasia.  

The RO denied service connection for this claim on the basis 
that cervical dysplasia is not an actual disability for which 
service connection can be granted. However, the veteran's 
cervical dysplasia has led to abnormal papa smears, abnormal 
cell development, and findings that have shown possible 
disability that may result in a hysterectomy. In any event, 
the veteran may establish service connection for a disability 
shown due to cervical dysplasia if such a disability exists. 
Therefore, since the veteran was seen by her doctor in May 
2006, at which time the possibility of a hysterectomy was 
discussed, and has undergone a colposcopy and other surgical 
procedures, it is important that the record reflect whether 
or not the veteran has a disability related to these 
gynecological findings and whether this is a result of a 
condition which had its onset in service. All recent private 
gynecological records should be obtained and after VA 
examination, an opinion should be provided. 



Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask her to provide 
duty information, including dates of service, 
duty station(s), grade, and rank or rating, for 
the claimed service in the New Mexico Army 
National Guard.  

If the veteran responds to the previous request, 
the RO should contact the New Mexico Office of 
the Adjutant General, or any other appropriate 
source, and request the veteran's service records 
for the period of her duty.  Associate all 
requests and records received with the claims 
file.  If records are unavailable from any 
sources, a negative reply is requested.

2.  Contact California's Office of the Adjutant 
General , or any other appropriate source, and 
request the veteran's service records for the 
period of her duty.  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any sources, a 
negative reply is requested.

3.  Contact the veteran and request that she 
complete a release form authorizing VA to request 
copies of her gynecological treatment records from 
her private medical care provider.  She should be 
advised that she can also submit these records 
herself .  If the veteran provides a completed 
release form, then request the medical records 
from April 2006 to the present.  In making the 
request, it should be specified that copies of the 
actual treatment records, as opposed to summaries, 
are needed.  All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.  The veteran and her 
representative should be notified of unsuccessful 
efforts in this regard and afforded an opportunity 
to submit the identified records.

4.  When the above development has been 
accomplished and any available evidence has been 
obtained, the veteran should be scheduled for VA 
examinations for her claimed shin splints and 
cervical dysplasia.  The claims file must be 
provided to each examiner for review in 
conjunction with the examination.

Shin Splints - After reviewing the file and 
examining the veteran, the examiner should render 
a diagnosis as to whether the veteran currently 
has shin splints.  If she does, the examiner 
should provide an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the veteran's current 
shin splints had their onset in service.  In 
rendering an opinion, the examiner is asked to 
specifically refer to the treatment for shin 
splints shown in the service medical records.

Cervical Dysplasia - After reviewing the file, the 
examiner is asked to render an opinion as to 
whether the veteran has a current disability due 
to her cervical dysplasia.  If so, the examiner is 
asked to provide an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the veteran's current 
disability caused by dysplasia had its onset in 
service.  In rendering an opinion, the examiner is 
asked to specifically refer to the treatment 
records relating to a finding of dysplasia in 
September 1984 in the service medical records and 
her post-service treatment records showing a 
diagnosis of dysplasia since 1998.

5.  Then, after ensuring that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished and the examination 
reports are complete, the veteran's claims should 
be readjudicated.  If such action does not resolve 
the claims, a Supplemental Statement of the Case 
should be issued to the veteran and her 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


